DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 3/9/2022), applicant’s arguments (filed 3/9/2022, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 24-27 and 29-39 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 24-45 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 24:  The prior art of record does not disclose or suggest a beam combining laser system comprising “wherein the beam emitters are mechanically angled with respect to each other such that the beams converge toward a common region of the dispersive element”, along with other claim limitations.  Claims 25-27 and 29-39 are allowable due to pendency on independent claim 24.
Specifically regarding the allowability of amended independent claim 28:  The prior art of record does not disclose or suggest a beam combining laser system 
Specifically regarding the allowability of independent claim 40:  The prior art of record does not disclose or suggest a beam combining laser system comprising “and a cross-coupling mitigation system for preventing cross coupling of the beam emitters”, along with other claim limitations.  Claims 41-45 are allowable due to pendency on independent claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tayebati et al. (US 9,843,154), Tayebati et al. (US 2016/0268761), and Chann et al. (US 2012/0002272) are cited to show similar optical articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872